 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), entered into this ______________
day of January 2014, effective January 1, 2014, sets forth the arrangement
between TRENT D’AMBROSIO (hereinafter referred to as “Consultant”), and
INCEPTION MINING INC., with its principal place of business located at 5320
South 900 East. Suite 260. Murray, Utah 84107 (hereinafter referred to as
“Company”), with respect to compensation to which Consultant is entitled to for
providing the outlined services under the terms and conditions set forth in this
Agreement.

 

WITNESSETH:

 

WHEREAS, the purpose of this Agreement is to confirm the engagement of
Consultant by Company for purposes of providing financial consulting, business
development and general corporate advisory services (the “Services”) in
consideration for the compensation described hereinafter.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Purpose; Services; Information. Consultant will undertake to provide
Services. Company desires to engage Consultant in connection with the Services.
Consultant shall use its commercially reasonable best efforts to preserve the
confidentiality of confidential information designated as confidential by
Company or that may assumed to be confidential. Consultant understands that the
Company is a publicly traded company trading on the OTCBB under the symbol IMII.
Consultant understands that it may come in possession of material non-public
information. Consultant agrees that it will protect such information and not buy
or sell the Company’s securities when in possession of such information.
Consultant represents that it is an accredited investor as that term is defined
by Regulation D as promulgated under the Securities .Act of 1933, as amended
(the “Act”), and all compensation in the form of securities of the Company
issued to Consultant under Section 2 of this Agreement shall be issued under
Section 4(2) of the Act

 

2. Compensation. For providing the Services, Company shall pay Consultant the
fees set forth on Schedule A.

 

3. Independent Contractor Relationship. This Agreement is intended to create an
independent contractor relationship between Consultant and Company.

 

(a) No Taxes Withheld from Compensation. Company will not withhold any taxes
from any compensation paid to Consultant according to this Agreement. It is
acknowledged and agreed by the parties that Company has not, is not, and shall
not be obligated to make, and that it is the sole responsibility of Consultant
to make, in connection with compensation paid to Consultant according to this
Agreement, all periodic filings and payments required to be made in connection
with any withholding taxes, FICA taxes, Federal unemployment taxes, and any
other federal, state or local taxes, payments or filings required to be paid,
made or maintained.

 

 1 

 

 

(b) Consultant Controls Time and Effort. It is agreed that Company is interested
only in the ultimate results of Consultant’s activities pursuant to this
Agreement, and that Consultant shall have exclusive control over the time and
effort invested by Consultant pursuant to this Agreement, and the manner and
means of Consultant’s performance under this Agreement. Company recognizes that
Consultant now renders and may continue to render Consulting, financial
consulting, management, investment banking and other services to other companies
that may or may not conduct business and activities similar to those of the
Company. Consultant shall be free to render such advice and other services and
the Company hereby consents thereto. Consultant shall not be required to devote
its full time and attention to the performance of its duties under this
Agreement, but shall devote only so much of its time and attention as it deems
reasonable or necessary to fulfill its obligation hereunder.

 

(c) Independence from Company. The parties further agree that Consultant and/or
any representative of the Consultant (“Representative’*) shall have no control
or supervision over Company’s employees, officers, directors, representatives or
affiliates. Consultant or Representative will not represent that it is an
employee of Company. Consultant or Representative shall at all times represent
itself and be construed as independent of Company. Consultant or Representative
shall not, under any circumstances, be deemed to be a servant or employee of
Company for any purpose, including for Federal tax purposes. Consultant’s or
Representative’s relationships to Company is that of an independent contractor,
and nothing in this Agreement shall constitute this Agreement as a joint venture
or partnership between Consultant and Company.

 

4. Term. The Term of this Agreement shall be for a period of one (1) year (the
“Term”): provided, however, the parties may terminate upon providing thirty (30)
days written notice. Further, the Company may extend the Term for six (6) month
intervals by providing the Consultant w written notice of its intent to extend
the Term prior to the expiration of the Term.

 

5. Notice. Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.

 

6. Law and Jurisdiction; Arbitration. This Agreement shall be governed by and
construed under the law s of the State of Utah without regard to principals of
conflicts of law s provisions. In the event of any dispute between Company and
Consultant arising under or pursuant to the terms of this Agreement, or any
matters arising under the terms of this Agreement, the same shall be settled
only by arbitration through American Arbitration Association located in Salt
Lake City, Utah, in accordance with the Code of Arbitration Procedure published
by the American Arbitration Association. The determination of the arbitrators
shall be final and binding upon Company and Consultant and may be enforced in
any court of appropriate jurisdiction. This Agreement shall be construed by and
governed exclusively under the law s of the State of Utah, without regard to its
conflicts of law provisions. The venue shall be in the City of Murray. Utah.

 

 2 

 

 

7. Severability. If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.

 

8. Waiver. The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.

 

9. Assignability. This Agreement shall not be assignable by either party.

 

10. Amendment. This Agreement may only be amended or modified in a writing
signed by both of the parties and referring to this Agreement.

 

11. Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement

 

12. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one in the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming party.

 

SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.

 

INCEPTION MINING INC.

 

By: /s/ Michael Ahlin   Name: Michael Ahlin   Title: CEO  

 

/s/ Trent D’Ambrosio   Trent D’Ambrosio  

 

 3 

 

 

Schedule A

 

a. Company shall reimburse Consultant his actual costs of travel, meals, and
lodging to the extent reasonable and necessarily incurred by Consultant in
rendering services hereunder, which have been pre-approved by the Company in
writing. Consultant shall submit a statement for any month in which out of
pocket expenses are incurred showing the reimbursable expenses (including
receipts and other backup as applicable) payable with respect to services
rendered during such month. Company shall, in accordance with its accounting
procedures, remit to Consultant the appropriate amount.     b. The Company shall
pay the Consultant a consulting fee of $18,000 per month (the “lees”) which such
Fees shall continue to accrue until the Company closes on a minimum of $250,000
in financing (the “Funding”). After closing the Funding (the “Closing”), the
aggregate outstanding accrued Fees shall be paid to Consultant within live (5)
days of Closing and the Fees shall be paid to the Consultant on a monthly basis
within five (5) business days of the end of every month.

 

 4 

 

 

 

